Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent Lisa Paige Lenn receive a 91-day suspension as reciprocal discipline, pursuant to Rule 9.4 (b) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. This suspension arises out of Lenn’s having received the same sanction, by consent agreement, in Florida for her violations of the Rules of the Florida Bar. As neither party has requested review pursuant to Bar Rule 4-219, the matter is now ripe for this Court’s consideration.
Lenn was suspended from the practice of law in Florida in October 2004 in resolution of five cases. In three of the cases, Lenn was hired to represent clients in domestic relations matters but failed to diligently pursue the cases, including missing a trial date in one case, and failed to adequately communicate with the clients. In another case, Lenn failed to fully comply with a subpoena duces tecum for production of her trust account records which was issued by the Ninth Judicial Circuit Grievance Committee and the Bar’s subsequent audit of the limited records submitted revealed that Lenn was not in substantial compliance with Bar Rules in that she failed to maintain trust account records, failed to follow trust accounting procedures, and failed to fully comply with the subpoena. However, there were no indications of theft or misappropriation of funds in the audit. In another case, Lenn was hired in September 2002 to represent a client on criminal charges. Although she prepared a motion to *372suppress for the client, she failed, to ensure that it was filed with the court, failed to provide the client with a copy of the documents she eventually filed on his behalf, failed to adequately communicate with the client, and failed to advise the client that she had closed her practice and moved to Georgia.
Decided March 27, 2006.
William P. Smith III, General Counsel State Bar, Gene Chapman, Assistant General Counsel State Bar, for appellee.
After receiving notice of the Florida Bar suspension from the Office of General Counsel of the State Bar of Georgia, the Investigative Panel of the State Bar of Georgia issued to Lenn a Notice of Reciprocal Discipline pursuant to Rule 9.4. Lenn was served with the Notice by U.S. mail on February 28, 2005 and, on April 7, 2005, a deputy sheriff executed a return of service indicating that the address provided by Lenn was a U.P.S. store and that the notice was served upon the person at that store to be placed in Lenn’s box. Lenn also was served by publication in the Fulton County Daily Report on April 29, 2005 and May 6, 2005 and thereafter she signed and returned to the State Bar an undated acknowledgment of service. Lenn, however, did not file any objection to the imposition of reciprocal discipline.
Based on our review of the record, we agree with the Review Panel and hereby order that Lisa Paige Lenn be suspended from the practice of law in Georgia for a period of 91 days from the date of this opinion. Lenn is reminded of her duties under Bar Rule 4-219 (c).

Ninety-one-day suspension.


All the Justices concur.